DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 16 and 21-25 of U.S. Patent No. 10,734,078. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize that although some functions of the memory system and the non-volatile memory device in claims 1-20 of the instant application are not recited in the memory system of claims 21-25 of the patent, they are recited in the method claims 1-4, 6 and 16 of the patent.
Regarding claim 1: Claims 21 of the patent recites a memory system comprising:
a non-volatile memory device including a plurality of memory cells stacked on a substrate in a vertical direction (claim 21, lines 2-4); and

wherein the non-volatile memory device is configured to: 
receive a program command (claim 21, line 6) and a program data from the memory controller via the memory interface,
perform a program operation (claim 21, lines 11-12) on the plurality of memory cells using the program data in response to the program command,
receive a first suspend command (claim 21, lines 6-7) from the memory controller via the memory interface,
enter a first suspend state after finishing an execution operation of a first program loop of the program operation in response to the first suspend command (claim 21, lines 13-15),
receive a first read command (claim 16, lines 12-13) and a first read address from the memory controller via the memory interface,
read a first read data from the plurality of memory cells using the first read address in response to the first read command (claim 16, lines 14-15),
transmit the first read data to the memory controller via the memory interface,
receive a first resume command (claim 18, line 2) from the memory controller via the memory interface,
verify the plurality of memory cells in response to the first resume command (claim 1, lines 11-12 and claim 21, lines 16-17), and

Regarding claim 2: Claim 3 of the patent recites the memory system of claim 1, wherein a program voltage used in the second program loop is greater than a program voltage in the first program loop.
Regarding claim 3: Claims 3 and 4 of the patent recite the memory system of claim 2, wherein the non-volatile memory device is further configured to execute operation of a third program loop of the program operation after the execution of the second program loop of the program operation,
wherein a difference between the program voltage of the second program loop and the program voltage of the first program loop is less than a difference between a program voltage of the third program loop and the program voltage of the second program loop.
Regarding claim 4: Claim 2 of the patent recites the memory system of claim 1, wherein a program voltage used in the first program loop is same as a program voltage in the second program loop.
Regarding claim 5: Claim 6 of the patent recites the memory system of claim 1, wherein the non-volatile memory device is further configured to:
receive a second suspend command from the memory controller via the memory interface,

receive a second read command and a second read address from the memory controller via the memory interface,
read a second read data from the plurality of memory cells using the second read address in response to the second read command,
transmit the second read data to the memory controller via the memory interface (the second read command is inherent between the second loop and the third loop),
receive a second resume command from the memory controller via the memory interface,
verify the plurality of memory cells in response to the second resume command, and
execute operation of a third program loop of the program operation using the program data after the verifying the plurality of memory cells in response to the second resume command.
Regarding claims 6-20: It would have been obvious to tone of ordinary skill in the art to recognize that the memory system of claims 6-9 and the non-volatile memory of claims 10-20 of the instant application and the memory system of claims 21-25 of the patent  are identical in structure (claims 6-9 of the instant application recite a memory system comprising a non-volatile memory device and a memory controller that are recited in claim 21 of the patent, and claims 10-20 of the instant application recite a non-volatile memory device comprising a plurality of memory cells (claim 21 of the patent), a .
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.10,325,658. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize that the memory system of claims 1-9 of the application and the memory system of claims 16-19 of the patent are identical in structure, and the non-volatile memory device of claims 10-20 of the application and the non-volatile of claims 1-15 are identical in structure; therefore, the differences between the claims 1-20 and claims 1-19 are only functional limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2018/0151237, hereinafter “Lee”) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome 
Regarding claims 1 and 16: Lee discloses a memory system comprising:
a non-volatile memory device including a plurality of memory cells stacked on a substrate in a vertical direction (Fig. 3); and
a memory controller (Fig. 1) connected to the non-volatile memory via a memory interface (paragraph [0035]),
wherein the non-volatile memory device is configured to: 
receive a program command and a program data from the memory controller via the memory interface,
perform a program operation on the plurality of memory cells using the program data in response to the program command (paragraph [0036]),
receive a first suspend command from the memory controller via the memory interface,

receive a first read command and a first read address from the memory controller via the memory interface,
read a first read data from the plurality of memory cells using the first read address in response to the first read command,
transmit the first read data to the memory controller via the memory interface (paragraph [0062]), 
receive a first resume command (Fig. 6, t3) from the memory controller via the memory interface,
verify (first verification after resume at t3) the plurality of memory cells in response to the first resume command, and
execute operation of a second program loop (a loop after first verification) of the program operation using the program data after the verifying the plurality of memory cells in response to the first resume command (paragraph [0066]).
Regarding claims 2 and 17: Lee discloses the memory system of claim 1 and the non-volatile memory device as claim 16, wherein a program voltage used in the second program loop is greater than a program voltage in the first program loop (Fig. 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779.  The examiner can normally be reached on 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.